Citation Nr: 0711180	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Los Angeles, 
California.  In that decision, the RO denied service 
connection for hypertension as secondary to diabetes 
mellitus.  

A hearing was held in July 2006 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

In a statement received in July 2006, the veteran sought to 
reopen a claim of service connection for hepatitis C.  He 
also requested service connection for peripheral neuropathy 
as secondary to service-connected diabetes mellitus.  Also, 
he sought higher ratings for service-connected diabetes 
mellitus and PTSD, as well as a total disability based on 
individual unemployability.  These issues have not been 
developed for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement dated in May 2004, Ronald S. Strauss, M.D., a 
VA physician, indicated that the veteran was service-
connected for diabetes and also had hypertension.  He pointed 
out that there is frequently a clinical correlation between 
diabetes and hypertension.  



The physician's statement does not establish, in this 
particular veteran's case, that service-connected diabetes 
gave rise to hypertension.  Instead, his statement merely 
raises the possibility, in general terms, that diabetes may 
have played a part in the etiology of the veteran's 
hypertension.  This will not suffice.  The putative 
relationship between diabetes and hypertension, as to this 
particular veteran, is not discussed with a degree of 
certainty sufficient to support a grant of service connection 
for hypertension as secondary to service-connected diabetes.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  A definitive medical nexus 
opinion is needed to decide the issue of service connection 
for hypertension as secondary to service-connected diabetes 
mellitus.  38 U.S.C.A. § 5103A(d) (West 2002).  

Service connection may be granted for disability that is 
proximately due to or aggravated by service-connected disease 
or injury.  Effective October 10, 2006, VA amended 38 C.F.R. 
§ 3.310 to incorporate the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for 


Rating Disabilities (38 CFR part 4) and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 38 
C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

The Board finds that it may be potentially prejudicial to 
adjudicate the veteran's claim at this time without his 
notice of the amendment to 38 C.F.R. § 3.310 and obtaining a 
clarifying opinion as to whether there is any relationship 
between the service-connected diabetes mellitus and 
hypertension and if so, establishing the baseline level of 
severity of the nonservice-connected condition.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Additionally, the veteran testified that he currently 
receives treatment from Dr. Mittleman.  He attempted to 
obtain this physician's clinical records, however, the doctor 
has submitted only a statement regarding the veteran's 
current active medical problems.  The clinical notes are not 
of record.  These should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that he 
provide authorization forms necessary to 
allow the RO to obtain his recent treatment 
records, to include records from all 
treatment provided by Steven A. Mittleman, 
MD.  Obtain these records and associate 
them with the claims folder.  

2.  Schedule the veteran for an 
appropriate VA examination to obtain 
medical opinion responding to the 
following inquiries:

a)  Is it at least as likely as not that 
the claimant's hypertension was caused or 
aggravated by service-connected diabetes 
mellitus?  

b)  If it is determined that the 
claimant's hypertension was aggravated by 
his service-connected diabetes, the 
examiner is requested to provide an 
opinion as to the baseline level of 
severity of hypertension before the onset 
of aggravation and the current level of 
severity.  

A complete rationale for any opinion 
expressed must be provided.  

The claims file and a copy of this remand 
must be made available for the examiner's 
review prior to the examination.  

3.  Ensure the medical opinion responds to 
the inquiries posed.  If not, take 
corrective action.  38 C.F.R. § 4.2; see 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



